                    Case 1:15-cr-00537-VEC Document 1491
                                                    1489 Filed 04/20/20 Page 1 of 1


                                                              U.S. Department of Justice

                                                              United States Attorney
                                                              Southern District of New York


                                                              The Silvio J. Mollo Building
                           USDC SDNY                          One Saint Andrew’s Plaza
                           DOCUMENT                           New York, New York 10007
                           ELECTRONICALLY FILED
                           DOC #:                             April 20, 2020
                           DATE FILED: 04/20/2020
           BY ECF
           The Honorable Valerie E. Caproni
           United States District Judge
           United States District Court
           Southern District of New York
           40 Foley Square
                                                              MEMO ENDORSED
           New York, New York 10007

                                 Re:    United States v. Kerry Vanderpool, 15 Cr. 537 (VEC)

           Dear Judge Caproni:

                    The Government writes regarding the upcoming resentencing of defendant Kerry
           Vanderpool, currently scheduled for May 8, 2020. As discussed at the parties’ most recent
           conference before Your Honor, and as mentioned in the letter of January 2, 2020, filed by
           Vanderpool’s counsel, Samuel Braverman, Esq., the defense had contemplated the possibility of
           filing a petition for certiorari to the Supreme Court as to an argument on which Vanderpool did
           not prevail before the Second Circuit. See Dkt. No. 1436. Having discussed the status of the
           matter with Mr. Braverman, the Government understands that Vanderpool will not be seeking
           certiorari, and that the parties are prepared to move to resentencing.

                   In light of the ongoing COVID-19 pandemic, however, and to ensure Vanderpool the
           opportunity to prepare for resenting with Mr. Braverman and to appear in person before the
           Court, the parties respectfully request an adjournment of resentencing until the week of
           September 14, 2020.
Application GRANTED. The hearing is adjourned                 Respectfully submitted,
to September 15, 2020, at 11:00 A.M. Sentencing
submissions, including Mr. Vanderpool's updated               GEOFFERY S. BERMAN
work, education, and disciplinary records, are due no         United States Attorney
later than September 1, 2020.
                                                        By:          /s/ Andrew C. Adams
SO ORDERED.                  Date: 04/20/2020                 Andrew C. Adams
                                                              Samson A. Enzer
                                                              Gina M. Castellano
                                                              Assistant United States Attorneys

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
